DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding an objection to the specification, applicant did not provide any responses to the objection. The objection has been maintained. 

Regarding to the obviousness double patenting rejection, applicant filed a terminal disclaimer on 08/10/2022. However, the terminal disclaimer was disapproved by the office (See “Terminal disclaimer review decision” mailed on 08/12/2022). The rejection has been maintained.  

Regarding the rejections under 35 U.S.C. §102 and §103, applicant amended all independent claims by adding new limitations. In addition, applicant argued (Remarks, pages 4-5) that Beal (US Pat. 9,147,054) does not teach “a second level of authentication”. 
The examiner respectively disagrees and points out that Beal discloses three security levels, each with different authentication levels / modes. If a user requests non-personal information (e.g., weather or traffic information), a virtual assistant provides answer without requesting atheization (Col. 5, lines 20-35). If a user requests information related to a person (e.g., calendar appointment or a personal playlist), the virtual assistant requests a user’s identification information or based on voiceprint (Col. 5, line 40 – Col. 6, line 5). If a user requests a secured information (e.g., bank account number or credit card number), the virtual assistant will be operated in authenticated mode and requests the user to provide authenticate credential (Col. 6, lines 16-40; Fig. 3, #308, Fig. 6, #608; different security levels according to different operations). Since Beal discloses different security levels according to different requests, Beal discloses the argued “a second security level”. The argument is not persuasive. 

Applicant amended independent claims by adding new limitations related to home security system. The examiner performed an update search and discovered a reference to Warren (US PG Pub. 2015/0279134). Warren discloses using a home security system with different atheization. The system uses voice and facial information for authentication ([0031]). If a user want to disarm the home security system, the system would request two-factor authentication by sending a message to user’s mobile phone and requesting a user to confirm the operation ([0028], [0034]).   

The examiner combines the newly discovered Warren reference with previously cited references to reject the amended claims under 35 U.S.C. §103. 
Specification
Specification includes several paragraphs written as claims (pages 19-21, 24-26, 49-62, 67-71, 80 and 83-85). These paragraphs could cause confusion if the application get published because of multiple sets of claims. Applicant must revise the specification to remove other claim sets. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

In this continuation application, claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over corresponding claims 1-20 of U.S. Patent No. 10,902,852.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than claims of its parent patent. In other words, the parent claim anticipates the instant claims. 

In this continuation application, claims 1, 6 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,325,596.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than claims of its parent patent. In other words, the parent claim anticipates the instant claims. 

Claim Rejections - 35 USC § 112

Claims 3 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 3 recites “the voice commands”, which has insufficient antecedent basis. 

Claim 10 recites “the voice assistant”, which has insufficient antecedent basis. 
Dependent claims 11-20 fail to remedy of deficiency of claim 10. 

	Claim Rejections - 35 USC § 103
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Beal et al. (US Pat. 9,147,054, hereinafter referred to as Beal) in view of Warren (US PG Pub. 2015/0279134, referred to as Warren).

Regarding claim 1, Beal discloses a voice assistant device comprising:
at least one microphone to receive audio (Fig. 1, #148, receiving voice control commands using a microphone);
a processor to execute a first security level authentication and based on predetermined operations (Fig. 1, #140, Col. 8, lines 12-30, different security levels for different voice requests; Col. 5, line 35 – Col. 6, line 30, gives three different security levels and authentication requirements),
executes a second security level authentication by checking a voice signature of a user (Col. 6, line 6-10, voiceprint based authentication before allowing voice commands for accessing personal information);
at least one speaker mounted in the housing (Fig. 2, #100, Amazon Echo device is a smart speaker device).

Beal discloses using a voice command to request information from a voice assistant (Beal, Fig. 2). Depending on different types of voice commands, the virtual assistant operates in different modes and requests different authentication information (Col. 5, line 35 – Col. 6, line 30). 

Beal does not discloses the newly added limitation: “security system in  communication with the processor in the voice assistant, the security system controlled by a voice request that passed the second level authentication”. In addition, applicant amended claim 1 by adding “AND” between “a voice signature of a user” and “checking a camera view of a user”. Applicant still used “OR checking with a user mobile telephone”. The reference only needs teach ONE alternative recited using “OR”.

Warren discloses controlling a home security system with different authentication methods ([0007-0009], [0023-0027]). Warren discloses using multi-factor authentication including password, PIN, voice and face image ([0024], [0031]). If a user wants to disarm the home security system, the system will send a message to a user’s registered cell phone ([0034], Fig. 7, #710). 

Both Beal and Warren are dealing with authenticating a user. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to  combine Beal’s teaching with Warren’s teaching to use multi-factor authentication using voice, face recognition and receiving a confirmation from a user’s cell phone. One having ordinary skill in the art would have been motivated to make such a modification to improve authentication of users (Warren, [0003]). 

Regarding claim 2, Beal in view of Warren further discloses wherein a phone and a speech system authenticate a user before providing access to a secured system (Beal, Fig. 1, Col. 4, line 1-3, col. 12, line 15-20, the voice controlled device can be a smart phone).

Regarding claim 3, Beal in view of Warren further discloses a smart phone to provide an additional authentication or confirmation before granting full control of the appliance by using the voice commands (Beal, Fig. 1, #100(2), Col. 4, line 1-3, Col. 3, lines 34, using smart phone as a voice controlled device. Providing different level of security for voice commands).
Regarding claim 5, Beal in view of Warren further discloses the device communicates with a remote server to analyze user dependent voice commands (Beal, Fig. 7, #210, Col. 11, line 17-30, Col. 12, lines 55-63; Col. 18, line 24-26; using remote cloud server for recognizing user’s voice commands).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of  Warren, and further in view of (US Pat. 7,958,362, referred to as Hwang).

Regarding claim 4, Beal in view of Warren discloses authenticating a user for voice commands at different levels (Col. 8, lines 27-40). Beal does not disclose using a private / public key in an authentication method. Hwang discloses authentication of a user using a private / public key technique (Hwang, Abstract, Col. 10, lines 1-9).
 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include private/public key authentication as taught by Hwang in Beal’s voice control with multi-level security authentication system. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Warren, and further in view List (US Pat. 8,971,543, referred to as List), and in view of Deo (US Pat. 5,594,227, referred to as Deo).

Regarding claim 10, Beal discloses a device comprising:
at least one microphone to receive audio (Fig. 2, #100, a Smart speaker device as a voice controlled device);
a processor mounted to process a signal representation of the audio to (a) recognize speech in the signal representation of the audio (Col. 6, lines 42-50, speech recognition techniques in voice controlled device), ( c) execute first security level authentication (Fig, 1, #138, Col. 3, lines 34; Col. 8, line 27, multi-level security control for voice commands), ( d) if encountering a secured request, execute a second security level authentication by checking voice signature of a user or authenticating the user by turning on a camera (Col. 6, lines 3-5; col. 8, line 66, using voiceprint to authenticating a user before allowing secure voice commands; Note, the reference only needs to teach one alternative recited using “OR”),
at least one speaker to output sound in a direction away from the at least one microphone (Beal, Fig. 2, #100, Amazon Echo smart speaker with microphones on the top and speaker at the bottom of the smart speaker).

Beal does not explicitly disclose a newly added limitation: “a security system in communication with the processor in the voice assistant, the security system being enabled or disabled by a request that passed the second level authentication”. 
Warren discloses controlling a home security system with different authentication methods ([0007-0009], [0023-0027]). Warren discloses using multi-factor authentication including password, PIN, voice and face image ([0024], [0031]). If a user wants to disarm the home security system, the system will send a message to a user’s registered cell phone ([0034], Fig. 7, #710). 

Beal discloses a voice control system with multi-level security levels (Abstract). Beal does not explicitly discloses using echo cancellation. 

List discloses a voice control system with echo cancellation (List, fig. 3, #310; Fig. 4, #310; Col. 6, line 13-23, Echo cancellation module). List further discloses Amazon Echo device (List, fig. 1, Amazon Echo device have microphone on top and speaker on bottom). 

Beal does not explicitly disclose if the second security level authentication is unsuccessful, increase a counter to specify a period to wait before allowing another authentication. Deo discloses increasing delay counter if login fails to prevent guessing passwords (Deo, Abstract, Col. 6, line 19-24). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Beal’s teaching with, Warren, List and Deo teaching to provide multi-factor authentication, a noise cancellation function and provide delay function when authentication fails. One having ordinary skill in the art would have been motivated to make such a modification to obtain better recognition performance and also prevent defeating authentication method based on guessing. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, the combined teaching further discloses “image recognition code” (Warrant, [0031], face recognition).

Independent claim 6 is broader than claim 10 by omitting some features. The claim 6 is rejected based on same rationale because claim 6 is broader than claim 10 by omitting some features.  

Regarding claim 7, Beal in view of List and Deo further discloses recognizing the speech comprises processing the signal representation to parse the speech (Beal, Col. 3, processing natural language voice commands which must be parsed from words). 

Regarding claim 8, the combined teaching further discloses processing the signal representation to reduce double talk detected in the signal representation, in conjunction with cancelling the acoustic echoes detected in the signal representation (List, Abstract, Col. 5, line 15-20; Col. 6, line13-23; echo cancellation, note double talk is a kind of echo).
 
Regarding claim 9, the combined teaching further discloses processing the signal representation comprises substantially cancelling acoustic echoes detected in the signal representation (List, Abstract, Col. 6, lines 13-23), and then parsing the speech in the signal representation (Beal, Col. 3, processing natural language voice commands which must be parsed from words).

Regarding claim 12, Beal in view of List and Deo further discloses a device comprising a camera (Beal. Col. 4, using a smart phone as a voice controlled device. Examiner notes that a smart phone has a camera). 

Regarding claim 13, Beal in view of List and Deo further discloses a smart phone to provide an additional authentication or confirmation before granting full control of the appliance by using voice commands (Beal, Col. 4, using a smart phone as a voice control device providing multi-level security for voice commands).

  Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Warren, List, Deo, and further in view of Mahmoud (US PG Pub. 2011/0211584, referred to as Mahmoud).

Regarding claims 11 and 14, Beal in view of List and Deo does not disclose a gateway to allow communication between different wireless protocols. The examiner notes that the claimed Bluetooth, WiFi, Zigbee are common wireless communication protocols. Mahmoud discloses a smart gateway that allows devices with wireless protocol to communicate with each other (Mahmoud, [0054], a smart hub to connect WiFi, Bluetooth network). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Beal in view of List and Deo’s teaching with Mahmoud teaching to include a gateway to allow devices using different wireless protocols to communicate with each other. One having ordinary skill in the art would have been motivated to make such a modification because it is more convenient to allow devices using different communication protocols to exchange information.

  Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Warren, List, Deo, and further in view of Detwiler (“Amazon Echo teardown gets inside the smart speaker powered by the cloud”, published 2015, retrieved from http://www.cnet.com).

Claims 16-20 limitations are related to features inside an Amazon speaker.  Detwiler shows the internal structure of an Amazon smart speaker. For example Detwiler shows the sound distribution cone directs the sound at least partially in a radial outward direction and the sound distribution cone directs the sound outward from the housing proximal to the base (page 2-3, disassembling the Amazon Echo).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Beal in view of List and Deo’s teaching with Detwiler’s teaching to include speaker and microphone arrangement as disclosed by Detwiler. One having ordinary skill in the art would have been motivated to make such a modification because such arrangement gives a better sounding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659